Citation Nr: 1439665	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-01 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD.  The RO assigned a 50 percent disability rating retroactively effective from May 5, 2010, the date of receipt of the petition to reopen this claim, which had been previously considered and denied in an unappealed December 2008 rating decision.  The Veteran appealed for an earlier effective date for the grant of service connection for his PTSD, also for a higher initial rating for this disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues).

As concerning his derivative TDIU claim, the Veteran alleged entitlement to this additional benefit in a separate claim, which the RO denied in a separate March 2011 decision. 

In June 2011, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board Hearing.  A transcript of the hearing has been associated with his claims file, so is of record.

In August 2013 the Board dismissed his claim for an effective date earlier than May 5, 2010 for his PTSD since he had withdrawn this claim during his June 2011 Travel Board hearing.  See 38 C.F.R. § 20.204 (2014).  But the Board, instead, remanded his remaining claims for an initial rating higher than 50 percent for his PTSD and for a TDIU for further development, including another VA compensation examination reassessing the severity of his PTSD.

The Veteran since has submitted another statement in November 2013 indicating he also is withdrawing his TDIU claim, so the Board also is summarily dismissing this claim, though still deciding his claim for a higher initial rating for his PTSD.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested throughout this appeal period by symptoms including poor sleep, inability to establish and maintain effective relationships, intrusive thoughts, hypervigilance, poor concentration, memory loss, exaggerated startle response, irritability, anxiety, and suspiciousness.

2.  In a written statement received in November 2013, he withdrew his remaining claim of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating higher than 50 percent for the PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.125-4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria are met for withdrawal of his claim for a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

When, as here, however, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the "downstream" disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a May 2010 letter was sent to him in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate his claim of entitlement to service connection for this alleged disability (namely, of his Veteran status, proof he has this claimed disability, and indication of a relationship between this alleged disability and his service), and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection was granted, which, as mentioned, it was.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning this claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been associated with his claims file for consideration.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  His STRs have been obtained and associated with his claims file for consideration, as have his post-service pertinent or identified records that could be obtained.  Pursuant to the Board's August 2013 remand directive, additional treatment records were obtained and the Veteran had a VA compensation examination in October 2013 reassessing the severity of his PTSD.  The VA examination is adequate for rating this disability because the report contains the information needed to address the applicable rating criteria - including especially in terms the effect his symptoms have on his social and occupational functioning.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist him with this claim therefore is met.  Moreover, there was compliance, certainly substantial compliance, with the August 2013 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board will address the merits of this claim.

II. 
Whether an Initial Rating Higher than 50 percent for the PTSD is Warranted

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the General Rating Formula for Mental Disorders.  According to this General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.



A higher 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

An even higher 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (so DSM-V).  38 C.F.R. § 4.130 (2013).  The DSM contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

The DSM contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  But while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial disability evaluation for the PTSD exceeding 50 percent is not warranted at any point since the effective date of this award.  During this relevant time period under consideration, the Veteran's PTSD has manifested as occupational and social impairment with reduced reliability and productivity due to symptoms including a flattened affect, impairment of short term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  But the consequent effect of his symptoms is not to a level warranting a higher rating.

Relevant evidence comprises an initial assessment for PTSD at the Southeast Louisiana Veterans Health Care System in June 2008.  The Veteran stated he had witnessed the injury and death of fellow service members and had experienced incoming and outgoing fire during his time in Vietnam.  He reported being married for over 30 years to his high school sweetheart, but then divorced for the past eight months.  He mentioned that he had two daughters, with whom he had loving but distant relationships.  He also reported working as a process operator in refinery, but indicated he had walked away from that job just eight months prior because of his depression.  The examiner diagnosed PTSD and depression, not otherwise specified (NOS).

During the objective mental status evaluation, the examiner observed the Veteran was cooperative and attentive and oriented to person, place, time and situation.  She described his appearance as neatly groomed and dressed.  His mood was noted as "down", while his affect was described as appropriate.  His speech was normal and he denied hallucinations, delusions, suicidal and homicidal ideations.  The examiner found no impairment of the Veteran's thought process and indicated he was able to maintain personal hygiene and activities of daily living.  It was documented that he had intrusive thoughts, nightmares, avoidance of thoughts, feelings, people, places and activities as well as a diminished interest in activities.  He also endorsed symptoms of irritability, insomnia, hypervigilance and an exaggerated startled response.  She noted that he experienced loss of energy, loss of appetite and periodic low moods.  She said he exhibited a full range of PTSD symptoms related to his military trauma.  She further commented that the results of the assessment depicted a distressed individual who lacked some of the necessary resources to develop and maintain alternative coping strategies.  Thus, this assessment most nearly approximates what amounts to occupational and social impairment with reduced reliability and productivity contemplated by a 50 percent disability rating.

Also, in May 2010, the Veteran presented to VA for admission to the Inpatient Residential Alcohol, Drug and Homeless Treatment Program.  He again was screened for PTSD in June 2010 and it was confirmed he met the diagnostic criteria for it. 

Subsequently, the Veteran had a VA PTSD examination in November 2010.  It was noted that he previously had undergone an evaluation for PTSD in June 2008, as discussed above.  It was also documented that he was living at a faith-based rescue mission that assisted individuals with substance use and homelessness and that he reported that his treatment was going well.  He described his experience in Vietnam and his difficult memory of witnessing his friend die and leaving him behind.  He surmised this had led to his coping mechanism of avoiding relationships.  He reported being married for 32 years previously but admitted that his substance abuse had "messed up" their relationship, which ended in divorce.  He stated he had two daughters and had a "telephone" relationship with them.  He denied having any close friends.  It was noted that he had worked previously as a process operator but could never hold a job due to his drug and alcohol abuse.  

Upon mental status examination, the examiner described the Veteran's appearance as very well groomed considering that he then currently lived in a homeless shelter.  She noted his clothes were well fitted, matching and ironed.  His psychomotor was unremarkable, but he had a habit of wringing his hands.  His speech was said to be unremarkable, soft or whispered.  He exhibited the appropriate affect and had a cooperative attitude.  His mood was described as anxious and depressed.  The examiner noticed that he was easily distracted and had a short attention span.  She stated he was oriented to person, time and place.  His thought process and thought content were unremarkable.  He denied delusions, hallucinations, homicidal and suicidal thoughts but had obsessive rituals such as making sure there were creases in his pants and that they were well ironed.  His impulse control was noted as "good" and it was documented that he had episodes of violence.  The examiner further noted that the Veteran had recurrent and intrusive distressing recollections, efforts to avoid thoughts, feelings, conversations, activities, places or people that arouse recollections of the trauma and a markedly diminished interest or participation in significant activities.  He also endorsed symptoms of feeling detached from others, restricted range of affect, difficulty falling or staying asleep, hypervigilance and an exaggerated startle response.  Concerning his drug and alcohol abuse, the examiner explained the Veteran had used them to cope with the trauma symptoms until they had grown to the point of interfering with his life.  She also, however, added that his prognosis for improvement was guarded but hopeful because it had been over 30 years that he had struggled with the trauma symptoms and was now willing to consider assistance from VA for treatment of his PTSD symptoms.

Additionally, a review of the Veteran's VA medical treatment records shows he participated in a VA Substance Abuse Residential Rehabilitation Treatment Program (SARRTP) and had access to vocational rehabilitation as part of his treatment plan.  A December 2010 mental health consult note shows he endorsed symptoms of anxiety and depression and that his mood and affect were congruent with his reported mood.  He stated that he had difficulty sleeping.  However, he expressed that great faith in God was his source of hope and strength and that he wanted to be a productive member of society again.  He successfully completed the SARRTP in April 2011.  During a February 2012 phone call with a VA Chaplin, the Veteran reported that he was doing well and had a very challenging job in his career field, working in a facility that processed natural gas.  Further, in a March 2013 psychology note, it was documented that he was about to start a new job.  It was observed that there was a slight decrease in his PTSD symptoms but that he continued to have problems with anxiety.  In April 2013, however, the examiner noticed that the Veteran's PTSD symptoms had increased.  This fluxuation continued until September 2013 when it was noted that he had made progress with his PTSD by visiting his daughter in Texas and attending a crowded football game without any problems, but that he still had a tendency to isolate when he was at home.

His October 2013 VA compensation examination revealed that his PTSD symptoms were best described as occupational and social impairment with reduced reliability and productivity, most nearly approximating the criteria for the existing 50 percent rating.  He reported seeing a psychiatrist and that he was prescribed psychotropic medication in the past but denied current use, indicating "I don't like how I feel; it's not natural."  He had been participating in on-going psychotherapy for the past two years, referring to his treatment as "good."  The examiner indicated the Veteran endorsed the following symptoms as it related to his depression:  feeling sad/down/blue; loss of motivation/pleasure; difficulty sleeping; low energy; social withdrawal; change of appetite; crying spells; guilt; worthlessness; and difficulty concentrating.  He denied suicidal and homicidal ideation and listed prayer as a significant source of support.  The examiner also associated the following symptoms with anxiety:  nervousness; anger/irritability; nightmares; flashbacks; repetitive thoughts/behaviors, such as checking doors; hypervigilance, especially at night; dislike of large crowds; preoccupations/problematic thoughts; and stomach difficulty.  The Veteran acknowledged occasionally hearing voices others did not and feeling as though others meant to cause him harm.  Further, he reported that he had been clean and sober for the past three years.

Upon mental status examination, the examiner described the Veteran's appearance as "clean grooming", casually and appropriately dressed to the location and the weather.  He noted that the Veteran's eye contact was unremarkable; behavior was appropriate; and he was cooperative.  The examiner stated that the Veteran's overall mood was dysphoric with flat affect, but noted that the Veteran became tearful at a few points during the session.  He noted the Veteran's memory, attention and concentration were adequate for exam purposes.  The Veteran was able to recall personal history, his activities of the previous day, the prior evening's meal as well as follow simple instructions.  The Veteran's rate, tone, and productivity of speech were said to be within normal limits.  The examiner stated the Veteran's thought processes were logical, coherent, and goal-directed and his thought content was appropriate to topic.  The Veteran did not endorse suicidal or homicidal ideation.  He was alert; oriented times four - to time, place, person, and self.  The Veteran, however, did endorse symptoms of a depressed mood; anxiety, suspiciousness; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  He also had a tendency to avoid thoughts, feelings or conversations associated with the trauma; a markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect (e.g., "unable to have loving feelings"); difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  The examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  But he also opined that the Veteran's job provided him with a significant source of purpose and overall well-being.  He stated that the Veteran spoke positively about his job, noting, "I really enjoy the challenge of my job."  The examiner did state, however, that he had a limited social support network aside from his job.  


This totality of evidence shows that a rating higher than 50 percent for the PTSD is not justifiable because the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas.  His PTSD is most characterized by symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, difficulty concentrating, avoidant behaviors and hypervigilance.  The evidence of record fails to show that he endorses impaired impulse control, has difficulty to adapting to new situations or near-conscious panic or depression affecting the ability to function independently.  Contrarily, he sought help for his substance abuse recognizing that he needed help.  In the process, he left his hometown and moved to a state where he had no family or friends so that his progress would be successful.  He successfully completed the SARRPT and resultantly was able to gain employment and obtain his own apartment.  He is able to maintain his hygiene, take care of himself and think independently.  Further, he has made progress with re-establishing his relationships with his daughters.  The evidence of record also shows that he is able to manage his financial affairs.  It cannot be said, then, that his level of social and occupational functioning is so diminished as to warrant assigning a higher 70 percent rating, much less an even higher 100 percent rating.  Instead, the severity of his PTSD is best approximated by a 50 percent rating.  38 C.F.R. § 4.130, DC 9411.

A. Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) .

This claim need not be referred for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate, as there is nothing manifested outside the scope of the rating criteria.  As noted in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the rating criteria do not contain an exhaustive list of symptoms associated with a mental health disorder.  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact him socially and occupationally.  Because the criteria requires deficiency in most areas, a deficiency in one, two, or even three areas is insufficient to assign a higher rating.  The Federal Circuit Court held, "[i]n the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas . . . [a]lthough the veteran's symptomatology is the primary 

consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  (emphasis added).  
Vazques-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Moreover, in this case at hand, the record reflects that the Veteran has not required frequent hospitalizations for this disability.  Even his inpatient admission to the SARRPT is not tantamount to this because, well more often than not, his evaluation and treatment has been instead on an outpatient (not inpatient) basis.  The various symptoms he has endorsed produce a level of impairment found within the rating criteria.  There is nothing in his reported symptomatology or in how it affects him socially and occupationally that is considered unusual or exceptional.  And although he has had some difficulty with his jobs of past, he more recently has been able to obtain other employment and, by all accounts, maintain it satisfactorily, even by his own admission (hence, perhaps the reason he is withdrawing his TDIU claim).  Accordingly, the Board has determined that referral of this claim for extra-schedular consideration is not in order. 

III.  Withdrawal of the Claim of Entitlement to a TDIU

The RO received a written statement from the Veteran in November 2013 withdrawing his appeal for a TDIU.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d) . 

Accordingly, no further action is warranted by the Board concerning this claim of entitlement to a TDIU, and the appeal of this claim is summarily dismissed.  Id.


ORDER

The claim of entitlement to an initial rating higher than 50 percent for the PTSD is denied.

The TDIU claim is dismissed since withdrawn.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


